DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species II, Claims 45, 47, 50, 51, 53, 62, 72, 74, 78, 80, 93, and 94 in the reply filed on 7/16/2021 is acknowledged.
The applicant further elects Group IID, Claims 74 and 80, with traverse.  The traversal is on the ground(s) that none of the prior art of record including PCT Published Application No. WO2011/066266, Kazuko et. Al., U.S. Patent No. 6,683,724, U.S. Patent No. 6,181,478, Mansfiled SM et al., and Yoshita et al. teaches or suggests all the limitations of claim 45 as currently amended.  This is not found persuasive because Claim 45 lacks novelty or an inventive step and does not contribute over the prior art in view of WO 2011/066266 A2, Koyama, US 6,683,724 B2, US 6,181,478 B1, Mansfiled SM et al., and Yoshita as shown in detail below.
The requirement is still deemed proper and is therefore made FINAL.
The examined claims are Claims 45, 74, 80, and 93.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 74, 80, and 93are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation “a specimen containing features of interest” in lines 1-2, then “a sample medium” in line12, and later, “material immediately surrounding the feature of interest” in lines 16-17. It is unclear what the “material immediately surrounding the feature of interest” based upon the other restrictions on the index of refraction of the specimen feature of interest, the “material immediately surrounding the feature of interest” would refer to the “sample medium;” however, the claim as currently written could also refer the “material immediately surrounding the feature of interest” to be the ASIL. Please correct, update.
Claims 74, 80, and 93, not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 45, thereby containing all the limitations of the claim on which they depend.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 45, 74, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (Kazuko Koyama, Masahiro Yoshita, Motoyoshi Baba, Tohru Suemoto, and Hidefumi Akiyama , "High collection efficiency in fluorescence microscopy with a solid immersion lens", Appl. Phys. Lett. 75, 1667-1669 (1999) https://doi.org/10.1063/1.124833) in view of Liau (previously cited and provided by the applicant WO 2011/066266 A2, but for simplicity, please refer to US 2011/0122498 A1).
Regarding Independent Claim 45, Koyama discloses a method of imaging a specimen containing features of interest with using solid immersion lens (SIL) (abstract), the method comprising the steps of:
(a) directing electromagnetic radiation (emr) to the SIL (epi-illumination, p. 1667, col. 2, first three full para), wherein:
(i) the SIL comprises a first surface comprising a convex region, and a second surface that is substantially planar (see Figs 1 and 2, p. 1667, col. 2, first full para);
(ii) at least a portion of the emr is transmitted through the convex region of the first surface of the SIL, and propagates inside the SIL toward the second surface (see Figs. 1 and 2);
(iii) the portion of the emr transmitted through the convex region forms a focus near and/or on the second surface of the SIL (see Fig. 1); and
air<1.845);
(b) positioning a specimen feature of interest within the sample medium in close proximity to the second surface of the SIL (see paragraph bridging cols 1 and 2 on p. 1667, which discloses that polystyrene beads in solution are placed on the planar face of the SIL and the water allowed to evaporate, meaning that the beads are left randomly distributed on the planar surface in air), wherein the specimen feature of interest has a refractive index that is higher than that of material immediately surrounding the feature of interest (the material immediately surrounding the feature of interest, i.e. a polystyrene bead of 0.11 mm radius has an index of refraction higher than that of air which is interpreted as the material immediately surrounding the feature of interest), and wherein the specimen feature of interest is aligned with the focus so that, the emr rays become normally incident onto the specimen feature of interest (see Figs 1 and 2, direction of rays are normally incident on bead);
(c) detecting fluorescent light that is emitted by at least one of (i) the feature of interest itself, or (ii) one or more secondary fluorescent objects within the sample medium (fluorescence intensity, epi-fluorescence, p. 1667, col. 2, third and fourth full para); and
(d) constructing an image from the detected fluorescent light (cooled charge-coupled device camera (Princeton Instruments, TEA/CCD512TKM/1) for image detection, p. 1667, col. 2, third full para) that resolves specimen features (resolution ~ 
Koyama is silent regarding the solid immersion lens being an annular solid immersion lens and achieving resolutions that are less than 100nm.
Liau teaches the use of an annular solid immersion lens with a very high index material such as gallium phosphide (GaP) ([0022]) for the purpose of improving resolution, as compared with conventional optical microscopes (limited by diffraction to about half the wavelength of the light gathered from an illuminated specimen and for visible light, depending on wavelength, may be from about 0.2 micrometers to about 0.3 micrometers, i.e. 200-300nm, [0020]) achieving a total increase in resolution that can be as high as a factor of 5 ([0027]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to replace the solid immersion lens of Koyama with the annular solid immersion lens as tough by Liau and improve resolution up to a factor of 5 (i.e. 40-60nm) consequently resolving specimen features that are less than 100nm.
Regarding Claim 74, the combination of Koyama and Liau discloses the method of claim 45; however, it is silent regarding, wherein the ASIL has a refractive index greater than 3.
Liau teaches the use of an annular solid immersion lens with a very high index material such as gallium phosphide (GaP) ([0022]). The advantage of using a high index of refraction is that it increases the numerical aperture of an optical system by n, the index of refraction of the material of the lens, and depending on tens shape, the 2 ([0003]). The index of refraction of GaP is larger than 3 for visible light (inherent).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the ASIL has a refractive index greater than 3 in order to increase the numerical aperture of the lens.
Regarding Claim 80, the combination of Koyama and Liau discloses the method of claim 45; however, it is silent regarding, wherein the second surface of the ASIL comprises one or more fiducial markings.
Liau teaches the use of etched fiducial marks on the second surface to provide a focusing reference, identification markings, or a built-in scale ([0006], [0032], Fig. 8, 801 and 803).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention for the second surface of the ASIL to comprise one or more fiducial markings in order to provide a focusing reference, identification markings, or a built-in scale.

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama and Liau in view of Goruganthu (US 2012/0320455 A1).
Regarding Claim 93, the combination of Koyama and Liau discloses the method of claim 45; however, it is silent regarding it comprising: directing emr to the ASIL using a laser scanning microscope (LSM); and constructing the image of the specimen using the LSM.

Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention directing emr to the ASIL using a laser scanning microscope (LSM); and constructing the image of the specimen using the LSM with the advantage of performing defect localization in which timing marginalities, are detected in fabricated semiconductor devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0320628 A1 discloses combining techniques of solid immersion lenses and fluorescence microscopy to achieve spatial resolution as small as 4 nm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877